Citation Nr: 9901479	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-10 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.,  
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION


The veteran had active service from June 1963 to October 
1965.  This appeal comes to the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be granted a rating in 
excess of 30 percent for bronchial asthma.  He claims that he 
has severe asthma attacks on a frequent basis. Further, he 
asserts that the RO erred in denying a permanent and total 
disability rating for pension purposes, as his chronic 
disabilities render him unable to secure and follow any form 
of substantially gainful employment.  He contends that his 
current physical disabilities prevent him from continuing 
with his prior employment as a custodian.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for bronchial asthma 
and the claim for non-service-connected pension.


FINDINGS OF FACT

1. The veterans asthma is manifested by attacks occurring 
several times a year and complaints of shortness of breath 
with good results from the use of inhalers; without marked 
dyspnea on exertion between attacks or evidence that more 
than light manual labor is precluded.

2.  The most recent pulmonary function tests, conducted in 
July 1997 showed a FEV1 of 69 percent of predicted value and 
a FEV1/FVC of 75 percent of the predicted value; the 
veterans pulmonary function test results on the whole are 
greater than 55 percent of predicted FEV1 and 55 percent of 
predicted FEV1/FVC.

3.  The veteran was born in April 1945, and has completed 
high school.

4.  The veterans occupational experience includes work as a 
truck driver, warehouse laborer, custodian, construction 
laborer, and postal worker; he reportedly last worked in 
1994.

5.  The veteran's disabilities include the service connected 
bronchial asthma, considered 30 percent disabling; and non 
service connected disabilities that include a skin disorder 
and essential hypertension, each rated as 10 percent 
disabling, and noncompensable disabilities that include 
hepatitis, hemorrhoids, arthritis of the right knee, knife 
scars on forearms, congenital bronchiectasis, degenerative 
disc disease of the cervical spine, osteopenia of the lumbar 
spine, residuals of bunionectomies, and scars from a 
laparotomy; other listed disabilities are alcohol and 
substance abuse.

6.  The veteran's disabilities are not so severe as to 
preclude gainful employment consistent with his age, 
education, and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1998); 61 
Fed.Reg. 46,720-731 (1996).

2.  The veteran is less than 100 percent disabled and he is 
not unemployable by reason of permanent and total disability.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value are available that may be obtained, and which have not 
already been requested or associated with his claims folder.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

I.  Increased Rating

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. § 4.1 (1998).  Based upon the treatment for 
bronchial asthma during service, a September 1993 rating 
decision granted service connection for bronchial asthma and 
assigned a 30 percent disability evaluation, effective from 
July 1993.  The disability rating has been in effect since 
that time. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veterans service-connected asthma disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, as amended by 61 Fed. Reg. 
46,720-731 (1996).  The RO has properly considered both the 
former version of this diagnostic code as well as the amended 
version that became effective October 7, 1996.  Since his 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to consideration under 
whichever set of regulations--old or new--provide him with a 
higher rating.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

A 30 percent evaluation under the new criteria contemplates 
FEV-1 of 56 to 70 percent of predicted or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation under the new criteria contemplates FEV-1 
of 40 to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) course of systemic (oral or parenteral) 
corticosteroids.  61 Fed. Reg. 46,720-731, Diagnostic Code 
6602.

In this case, the evidence of record shows that the veterans 
latest, July 1997, pulmonary function tests resulted in FEV- 
1 of 69 percent of predicted and FEV/FVC of 75 percent.  
These results are contemplated within the criteria for a 30 
percent rating.  The evidence also shows the veteran to be 
undergoing daily inhalational therapy, another of the 
requirements for a 30 percent rating.  However, none of the 
requirements for a 60 percent rating have been met.  

The results of his pulmonary function tests do not meet the 
requirements for a 60 percent rating.  The veteran has an 
FEV-1 greater than 55 percent of predicted and an FEV-1/FVC 
greater than 55 percent.  The Board notes that a pulmonary 
function test in January 1994 showed a pre-drug FEV- 1 of 55 
percent of predicted and FEV/FVC of 57 percent.  Although 
this test showed borderline results for a 60 percent rating, 
it was an incomplete test, without the effects of inhalation 
medication.  Further, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, all complete 
pulmonary function tests conducted subsequent to the 1994 
readings are within the range of the 30 percent evaluation.  
In December 1994, the pulmonary function tests indicated a 
FEV- 1 of 65 percent of predicted and FEV/FVC of 64 percent.  
In February 1995, there was FEV- 1 of 56 percent of predicted 
and FEV/FVC of 60 percent.  Thus, the test results, as a 
whole, do not meet the criteria for a 60 percent rating.  

In addition, although VA outpatient records show that the 
veteran has been treated for exacerbations of asthma on 
several occasions in 1996 and 1997, the record does not show 
that he has had to visit a physician at least monthly for 
required care of exacerbations.  In January 1994, he received 
treatment for scattered wheezing, and was prescribed Theo-Dur 
and metaproterenol.  In December 1994, he complained of 
breathing difficulties.  The pulmonary function tests were 
considered fair to good and the chest X-ray showed no 
evidence of active cardiopulmonary disease.  He was given 
Theo-Dur.  

In February 1995, he received treatment for asthma and an 
upper respiratory infection.  He was treated with 
antibiotics, expectorant and Beclomethasone.  In March 1995, 
he was given an Alupent inhaler.  In April 1995, he was 
hospitalized for substance abuse treatment.  It was noted on 
review of the respiratory system that he had expiratory 
wheezes and increased anterior-posterior diameter of the 
chest.  He underwent 3 to 4 days of respiratory treatment 
with Alupent inhaler.  Clinical notes also indicated that the 
medications included Theophylline.  

The veteran complained of shortness of breath in September 
1996 for the previous 3 day.  He was given two Albuterol 
updrafts and additional medication.  In December 1996, he 
reported that he experienced shortness of breath since 
exposure to a Christmas tree.  He had run out of medications.  
Inspiratory and expiratory wheezing was noted.  He was given 
an Albuterol updraft and medications.  

In February 1997, he complained of shortness of breath.  He 
was given an updraft.  In April 1997, he reported increased 
shortness of breath for the previous week.  An Albuterol 
updraft was administered with improvement noticed.  It was 
noted that the veteran had run out of inhalers.  In May 1997, 
he requested an updraft.  He reported an increase in symptoms 
over the previous 2 months.  He reported that he had run out 
of inhaler and had bought a different inhaler the day before.  
An Albuterol updraft was administered.  Wheezing was noted 
after administration of the updraft.  A repeat updraft was 
performed.  He was given 60 milligrams (mg.) of Prednisone.  
He was prescribed a short term course of Prednisone of 40 mg. 
for 3 days; 20 mg. for 3 days; and 10 mg. for 6 days.  
Beclomethasone metered dose inhaler was given and Atrovent 
was discontinued.  An August 1997 clinical note show that he 
went to the emergency care and treatment clinic but chose not 
to wait for the physician and was sent to the pharmacy for 
refill of Alupent updraft.  In September 1997, he complained 
of an asthma flare up.  He was given an Albuterol updraft.  
Afterwards, he stated that his breathing was better.  While 
the veteran had several visits to the hospital for 
exacerbtions of asthma between 1996 and 1997, it has not been 
shown that his visits are on a monthly basis.  Nor is it 
clear from the record whether his emergency room visits would 
have been required if he had not run out of medication on 
various occasions.

Finally, he has not undergone intermittent courses of 
systemic corticosteroids, that is, at least three times a 
year.  As noted above, the record shows that he only 
underwent a short-term course of corticosteroid treatment in 
May 1997.  This was discontinued within a month.  In short, 
his symptomatology is more consistent with the criteria set 
forth for a 30 percent rating under the new criteria.

As noted, however, the veterans disability must also be 
evaluated under the former criteria for evaluating 
respiratory disorders.  Karnas, supra.  A 30 percent 
evaluation, under the former criteria, contemplated asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
To obtain the next higher rating of 60 percent under the 
former criteria, it would have to be shown that the veteran 
experienced frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, with more than light manual 
labor precluded. 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1995).

The Board finds that a 30 percent evaluation under the former 
criteria also most accurately describes the veterans current 
level of disability due to his asthma. While the veteran has 
stated that he has up to 4 asthma attacks daily, with several 
severe attacks monthly, the medical evidence of record does 
not confirm such severity.  Rather, the records show that the 
veteran has been treated over the previous year at medical 
facilities for exacerbations of his asthma on 6 occasions.  
In regard to the industrial impairment, the veteran stated at 
his personal hearing that he worked for a temporary agency 
and was assigned to a salon.  He only referred to a skin 
disorder and a back disorder as disabilities that interfered 
with his work.  He also reported that he lost his last full 
time job in housekeeping at a VA facility.  He indicated that 
he was sick a lot, but that he lost his job due to substance 
abuse.  He indicated that he is now seeking re-employment 
with the postal service.  Significantly, it has not been 
shown that his respiratory disability interfered with his 
employment let alone precluded him from doing more than light 
labor.  

The evidence indicates that the veteran does not have marked 
dyspnea on exertion with only temporary relief by medication.  
VA outpatient records show symptoms that include wheezing and 
shortness of breath that are, for the most part, readily 
relieved by aerosol or vapor inhalants.  Accordingly, the 
criteria for an increased rating under the former criteria is 
not warranted either.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996); 61 Fed. Reg. 46,720-731, 
Diagnostic Code 6602 (1998).  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made. 38 C.F.R. § 
3.321(b)(1). The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are not inadequate. Higher ratings -- up to 100 percent -- 
are provided for certain manifestations of bronchial asthma, 
but the medical evidence reflects that those manifestations 
are not present in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veterans pulmonary function test results have been 
interpreted as showing function contemplated by the 30 
percent rating.  The records show that on the majority of the 
veterans emergency room visits his asthmatic symptoms were 
relieved on treatment by updraft.  There is only one 
occasion, in May 1997, where extended medical care was 
required.  Further, on several occasions, treatment was 
occasioned when the veteran reported that he was out of 
medication.

Concerning the effect on employment, the Board notes that, 
although the veteran indicated his former employment was 
affected by his asthma, he also has testified that he lost 
his job because of drug abuse.  Still further, an April 1994 
VA discharge summary report indicates that the veteran 
reported he lost jobs due to drug and alcohol use.  This 
report does not attribute any employment impairment due to 
the service-connected asthma, nor do the medical records show 
that the veterans asthmatic symptoms produce such marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Although the 
veterans service-connected respiratory disorder may 
interfere to some degree with his ability to work, the 
clinical records indicate that he is employable.

Moreover, I note that the veterans current evaluation of 30 
percent reflects consideration of some degree of impairment 
of industrial activities by reason his service-connected 
respiratory disorder.  Clearly, marked interference has not 
been demonstrated.  In view of the foregoing, the 
preponderance of the evidence is against the claim for an 
increased rating for bronchial asthma.

II.  Pension

The law authorizes the payment of a non service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  Basic 
entitlement exists if:

(1) a veteran served in the active 
military, naval or air service for ninety 
(90) days or more during a period of war. 

(2) is permanently and totally disabled 
from non-service connected disability not 
due to the veteran's own willful 
misconduct, 

(3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not 
have an annual income in excess of the 
applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3. 

In regard to the first criteria, a veteran of a war means any 
veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 C.F.R. 
§ 3.2.  See 38 U.S.C.A. §§ 101(2), 1521 (West 1991).  The 
qualifying periods of war for this benefit are the Mexican 
Border Period, World War I, World War II, the Korean 
Conflict, the Vietnam Era, and the Persian Gulf War.  The 
veterans DD-214 shows that he had active duty from June 1963 
until October 1965.  The Vietnam era extends from August 5, 
1964, through May 7, 1975, or from February 28, 1961, through 
May 7, 1975, only for veterans serving in Vietnam during that 
period.  38 U.S.C.A. § 101 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.2(f) (1998), amended by 62 Fed.Reg. 35422 (1997).  
Therefore, the veteran has the required period of wartime 
service.  

In regard to the second criteria, to establish eligibility 
for pension purposes it is necessary that the evidence 
demonstrate permanent disability of sufficient severity as to 
render the veteran unable to secure and maintain 
substantially gainful employment consistent with his age, 
education and work experience.  Unemployment does not, in and 
by itself, constitute eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to non service-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an objective 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a subjective standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, and 4.17 (1998).  See also Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The clinical evidence discussed below has led the RO to find 
that the veteran is not permanently and totally disabled for 
pension purposes.  The veteran was born in April 1945.  He 
is, therefore, now 53 years old.  He completed high school.  
His occupational experience includes work as a truck driver, 
warehouse laborer, a postal worker, construction laborer and 
custodian.  He reported in his 1997 application for pension 
benefits that he last worked in 1994.  His disabilities 
include the service-connected bronchial asthma, considered 30 
percent disabling by the RO.  His non-service-connected 
disabilities include hepatitis and a skin disorder, both 
considered noncompensably disabling.  Alcohol and substance 
abuse are also listed.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  In doing so, the Board observes 
that when an unlisted disorder is encountered it is 
permissible to rate the disorder under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  Moreover, in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(1998).  As outlined above, his service connected asthma is 
30 percent disabling.  

Turning to his hepatitis, the severity of residuals of 
hepatitis is ascertained, for VA disability rating purposes, 
by application of the criteria set forth in VAs Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  
Healed, nonsymptomatic infectious hepatitis warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Higher ratings are also provided by the rating 
schedule.  38 C.F.R. Part 4, Code 7345 (1998).  

The veteran has not submitted any written statements, medical 
evidence, or other pertinent evidence that he has current 
residuals of hepatitis.  Several physical examinations were 
negative and he has offered no complaints.  Further, he has 
not submitted any medical evidence showing that he has liver 
damage.  The VA discharge summary from his hospital stay for 
drug abuse in September to November 1993 indicates that the 
serum glutamic oxaloacetic transaminase (SGOT) was 63 and the 
gamma-glutamyl transpeptidase (GGTP) was 73, while the other 
liver function tests were normal.  The hepatitis B screen was 
negative.  The most recent physical examination performed 
during his hospitalization for substance abuse in April 1995 
indicates that there were serology laboratory studies 
conducted in March 1995 that was negative for hepatitis A and 
B.  The hospital summary also indicated that he was positive 
for hepatitis C.  However, there is no indication of the 
presence of any symptoms related to hepatitis such as 
gastrointestinal disturbance or liver damage, required for a 
10 percent rating, much less any of the symptoms required for 
higher ratings.  As a consequence, I conclude that there is 
no basis for a compensable evaluation for hepatitis.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7345 
(1998).

In regard to his skin disorder, VA records relate that he 
received treatment for a skin disorder that affects the 
hands, feet and groin area.  During hospital treatment for 
his substance abuse in July and August 1994, it was reported 
that the purified protein derivative skin test was 
interpreted as negative.  He received topical ointment 
treatment for the groin area and dermatitis of the hands.  
While hospitalized in April 1995, he received topical 
ointment treatment for his feet.  

The diagnostic code directs that dermatitis be rated as for 
eczema.  As with eczema, the evaluation will depend upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics.  38 C.F.R. 
Part 4, Code 7813 (1998).  Under Diagnostic Code 7806, eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant warrants a 50 percent evaluation.  A 30 percent 
evaluation is warranted with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching that is on 
a nonexposed surface or small area.  38 C.F.R. Part 4, Code 
7806 (1998).

The veteran has consistently been found to have evidence of a 
skin disorder.  At the veterans personal hearing, in June 
1997, he reported that his symptoms included blistering skin 
on his hands.  On review of the medical evidence, it is noted 
that these records indicate exfoliation on his hands, an 
exposed surface.  Therefore, this supports a 10 percent 
rating.  However, the findings do not support a rating higher 
than 10 percent, as the dermatitis has not been described or 
otherwise shown to be markedly disfiguring, nor does the 
record show the presence of constant exudation or itching, or 
of extensive lesions.  In summary, the Board finds that the 
service-connected skin condition most closely approximates 
the 10 percent rating for exfoliation of an exposed surface.

In regard to his alcohol and drug dependence, VA 
hospitalization records dated between 1992 and 1997 show that 
he underwent several substance abuse programs.  It should be 
noted that pension is not payable for disability resulting 
from willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  
Disability proximately caused by substance abuse will be 
considered the result of willful misconduct.  See 38 C.F.R. § 
3.301(c)(2) (1998).  Accordingly pension is not payable for 
impairment caused by the veteran's substance abuse.

A review of the record shows that the veteran also has 
diagnoses of disabilities that have not been rated separately 
by the RO.  These disabilities include hemorrhoids (July 
1994), arthritis of the right knee (September 1993), knife 
scars on forearms (June 1993), degenerative disc disease of 
the cervical spine (September 1993), osteopenia of the lumbar 
spine (September 1993), residuals of bunionectomies (October 
1992), essential hypertension (May 1997), congenital 
bronchiectasis (September 1997), and scars from a laparotomy 
(October 1992).  Significantly, the veteran has not presented 
any statements or testimony regarding these disabilities.  
Moreover, the medical documents do not show that these 
disabilities have resulted in any functional limitations.  
Examination in April 1995 shows that he had normal range of 
motion of the extremities and spine.  His gait was normal.  
It was noted further that a rectal examination was deferred 
due to a negative examination in July 1994.  The scars have 
been described as healed, with no indication of associated 
function impairment.  

In regard to hypertension, however, under the current 
criteria for Diagnostic Code 7101, a 10 percent rating is 
assigned for diastolic pressure predominately 100 or more, 
or; systolic pressure predominately 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure predominately 110 or more, or; systolic 
pressure predominately 200 or more.  A 40 percent rating is 
assigned for diastolic pressure predominately 120 or more, 
and a 60 percent rating is assigned for diastolic pressure 
predominately 130 or more.  Similarly, the rating criteria in 
effect prior to January 1998 assigned a 10 percent evaluation 
for hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominately 
100 or more.  A minimum of 10 percent was also assigned when 
continuous medication was shown necessary for the control of 
hypertension and there was a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation required diastolic pressure of predominately 110 
or more with definite symptoms.  Where there was a diastolic 
pressure of predominately 120 or more and moderately severe 
symptoms, a 40 percent evaluation was assigned.  A 60 percent 
evaluation requires diastolic pressure of predominately 130 
or more and severe symptoms.

In considering the rating criteria under Diagnostic Code 
7101, I note that the medical records, including the reports 
of treatment and VA examinations throughout 1997, relate that 
the diastolic pressure has been consistently 100 or more 
which would be evaluated as10 percent disabling, but no 
higher, under either the old or new rating criteria.  
Therefore, a 10 percent rating is warranted for hypertension.  

The Board has considered whether the veteran is prejudiced in 
this case by the ROs failure to assign separate percentage 
ratings to these other disabilities.  First, the Board notes 
that, except for hypertension, the disabilities not 
separately rated by the RO are not compensably disabling.  
Moreover, the addition of a 10 percent rating for 
hypertension still does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a), and the RO has already determined 
that the veteran is not entitled to a permanent and total 
disability rating under 38 C.F.R. § 3.321(b)(2).  The Board 
concludes, therefore, that the veteran was not prejudiced by 
the ROs failure to assign separate percentage ratings for 
these various disabilities.  See Bernard v. Brown, 4 Vet. 
App. 384 (1883)

In light of the above findings concerning the percentage 
disability ratings, it is evident that the veteran does not 
have a single disability, not due to willful misconduct, that 
is totally disabling.  After using the combined rating 
schedule set forth at 38 C.F.R. § 4.25 (1998), the veterans 
disabilities  30 percent for asthma, and 10 percent each for 
the hypertension and skin disorder -- are not more than 40 
percent disabling when combined under 38 C.F.R. § 4.25.  
Therefore, the veteran does not objectively warrant a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. § 
4.16 (1998).

The subjective standard for pension eligibility is also 
for consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
(1998) provides that pension may be granted where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors.

The Board acknowledges that the veteran reported at his 1997 
personal hearing that he has a pending claim with the 
Department of Health and Human Services, Social Security 
Administration (SSA).  However, neither he nor his attorney 
has presented any evidence or otherwise indicated that he has 
been awarded SSA benefits, or that his SSA record would 
contain additional medical evidence that might be relevant 
and probative.  

The veteran contends that his disabilities collectively 
inhibit his ability to work.  The Board notes that the 
veteran reportedly last worked in 1994 and according to his 
written statements he appears to attribute his unemployment 
to his substance abuse and his respiratory disabilities.  As 
noted above, pension is not payable for impairment caused by 
the veteran's substance abuse.  See 38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 3.301(c)(2) (1998).  The Board 
acknowledges that he has definite symptoms associated with 
his respiratory disability, and the associated manifestations 
of this disability would significantly impair him in his 
prior occupation as a laborer.  However, I do not find that 
these manifestations are so debilitating as to cause total 
disability.  The veteran is not shown to require frequent 
hospitalization or an inordinate amount of medication or 
treatment for his respiratory disorder.  An April 1996 VA 
diagnostic summary indicated that he had marketable skills 
and he was employable.  Further, the veteran indicated at his 
personal hearing that he sometimes found employment with a 
temporary service.  In addition, the record does not contain 
a medical opinion that relates that the veteran's employment 
is affected by any of the listed physical disorders.  
Furthermore, the respiratory disability would not preclude 
many sedentary types of employment, such as clerical work, 
that the veteran would otherwise be able to perform and 
maintain, given his age, education, and occupational 
experience.  Based on the foregoing, the Board concludes that 
the veteran's disabilities, when evaluated in association 
with his educational attainment, occupational background, and 
age, are not shown to preclude all kinds of substantially 
gainful employment, should the veteran choose to seek such 
opportunities.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.

The Board notes that the RO initially denied the veterans 
claim for pension, by a rating decision in May 1996, on the 
basis that he was not permanently and totally disabled.  In 
the December 1997 supplemental statement of the case, the 
hearing officer who had held the June 1997 hearing also 
determined that the veteran did not meet the income 
requirement for pension.  As noted above, for a veteran to be 
eligible to receive VA improved disability pension, the 
veteran must meet the net worth requirements under 38 C.F.R. 
§ 3.274 (1998) and not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (1998).

In this regard, the hearing officer reported in the December 
1997 supplemental statement of the case (SSOC), that the 
applicable income limitation for a veteran and spouse with no 
dependents in need of a non service connected pension was 
$10,801.00 of December 1995; $11,115.00 as of December 1996; 
and $11,349.00 as of December 1997.  The veteran reported, in 
August 1997, a yearly family income of $20,000 per year with 
$5,928.00 in continuing medical expenses.  After deduction of 
the reported medical expenses, this figure is excessive for 
purposes of entitlement to VA pension benefits.

In light of the discussion above, I conclude that the 
requirements for a non-service-connected pension are not met. 


ORDER

Entitlement to an increased rating in excess of 30 percent 
for asthma is denied.

Entitlement to a non-service connected pension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
